Citation Nr: 1223404	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-33 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to an initial compensable rating for right shoulder pain with limited range of motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to April 2006.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

The Board finds that the medical evidence of record is insufficient to adjudicate the claims on appeal.  With regard to the Veteran's right knee, left knee, and low back claims, the Veteran's service treatment records show related complaints.  Treatment reports from November 2002 and December 2002 show that the Veteran reported experiencing low back pain following a motor vehicle accident, and tenderness was noted on physical examinations.  In addition, on a March 2006 separation report of medical history, the Veteran complained of recurrent back pain and swollen and painful joints, with additional reports of a back injury due to a car accident in 2003 and sore knees.  On clinical evaluation, the Veteran's spine was normal, but there was laxity, popping, and crepitus of the bilateral knees.  Accordingly, the Veteran's service treatment records include complaints and physical findings of right knee, left knee, and low back disorders, though without specific diagnoses of any corresponding disability.

The medical evidence of record also shows objective manifestations of right knee, left knee, and low back disorders after separation from military service.  For example, the July 2006 VA general medical examination report found that the Veteran had a low back pain, bilateral knee pain, a limited range of motion of the bilateral knees and lumbar spine, and lumbar instability.  However, despite these objective findings, the medical evidence of record is unclear as to whether the Veteran has diagnoses of right knee, left knee, and low back disorders for VA purposes.  While many medical reports have given diagnoses or assessments of, or analogous to, knee and back pain, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999).  In addition, while some medical reports have given diagnoses of degenerative joint disease of the knees, the medical evidence of record includes multiple x-rays of the Veteran's knees which found no abnormalities.  Accordingly, it is unclear how these degenerative joint disease diagnoses were arrived at, and if they are accurate.  Finally, there is no medical evidence of record which provides an etiological opinion as to the relationship of any of right knee, left knee, and low back disorders to military service.  As such, the claims must be remanded so that the Veteran can be provided with a new medical examination to comment on the diagnosis and etiology of any right knee, left knee, and low back disorders found.  38 C.F.R. § 3.159(c)(4) (2011).

With regard to the Veteran's right shoulder disorder, VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  This duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Where the available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

In this case, the Veteran last underwent a comprehensive VA examination of his service-connected right shoulder disability in January 2008, over 4 years ago.  Multiple medical records dated after January 2008 stated that the Veteran was awaiting surgery for right rotator cuff repair.  However, there is no medical evidence of record which states whether this surgery was ever conducted, let alone discusses the Veteran's current right shoulder symptomatology.  Therefore, an additional VA examination is needed to provide a current picture of the Veteran's service-connected right shoulder disability.  38 C.F.R. § 3.327 (2011).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all pertinent VA records which are not already associated with the claims file, to specifically include all records dated after August 21, 2009.

2. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for the right knee, left knee, low back, and right shoulder disorders on appeal.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured.

All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA musculoskeletal examination.  The examiner should review the Veteran's VA claims folder and indicate in the examination report that this was accomplished.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at that time, and included in the examination report.

As to the claim involving the Veteran's right shoulder, the examiner should conduct range of motion studies of the right shoulder and indicate whether there is weakened movement, excess fatigability, incoordination or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss that is due to any weakened movement, excess fatigability, incoordination, or pain, to include on repetitive use or on flare-ups.  The examiner must also state whether the right humerus has malunion, recurrent dislocation, fibrous union, nonunion of the humerus, or loss of head, and whether the right clavicle or scapula have malunion, nonunion, or dislocation.

As to the claims involving the Veteran's right knee, left knee, and low back, the examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed right knee, left knee, and low back disorder began in or is related to the Veteran's active duty service.  In this regard, the examiner's attention is directed to the Veteran's documented in-service reports of low back pain following a motor vehicle accident, his credible reports of heavy lifting in service, and the findings of laxity, popping, and crepitus of the bilateral knees on the Veteran's service separation medical examination.  

If the Veteran is not found to have diagnoses of right knee, left knee, and low back disorders, the examiner must also provide an opinion as to whether the corresponding objective symptoms which are documented in the claims file are associated with an undiagnosed illness or a medically unexplained chronic multi-symptom illness as the Veteran served in the Persian Gulf.

The examiner must provide a complete rationale for all opinions.

4. Following completion of the above development and the completion of any other development deemed warranted, readjudicate the claims and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


